Citation Nr: 1751648	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1968 to December 1970, to include service in the Republic of Vietnam (RVN). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

Although the Board regrets the delay, further development is required before the claims on appeal are adjudicated.

In April 2013, the Veteran filed a VA Form 21-4138 statement in lieu of a VA Form 9, indicating that he experienced a stroke and lost his balance, power of speech, and the use of his right side.  He asserted that his stroke was secondary to his mental health disability.  

The Veteran's service treatment records (STRs) are silent for any complaint of, diagnosis of, or treatment for a stroke in active service.  Medical treatment records from October 2012 indicate that the Veteran sustained a stroke, and has been dealing with residual symptoms since.

In September 2017, the Veteran submitted medical literature to establish a causal relationship between depression and other mental health disabilities, and patients later experiencing a stroke.  The Veteran was never afforded a VA examination to assess the possible relationship between his service-connected mental health disability, or any other service-connected disability, and his stroke.  While the Veteran's STRs are silent for a stroke, and the Veteran has not asserted that his stroke was directly related to his active service, the possibility of secondary service connection and aggravation must be addressed.  In light of the evidence submitted by the Veteran, his assertions, and the current evidence showing that the Veteran has continued to exhibit residual symptoms of a stroke; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his present stroke disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

With regard to the Veteran's claim of entitlement to special monthly compensation, the Board notes that many of the symptoms listed for which the Veteran requires aid and attendance are due to his stroke.  As such, the claim is inextricably intertwined with the other issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of the Veteran's stroke.  The claims file must be made available to, and reviewed by the examiner.  Any indicated test or studies should be provided.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's stroke and any residual symptoms were caused or aggravated by a service-connected disability, to specifically include his service-connected major depressive disorder.  In forming the opinion, the examiner must specifically address the medical literature submitted by the Veteran. 

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

